GRIFFIN, Judge.
This matter comes to the court as an appeal of an order of the lower court granting appellees’ motion in limine to exclude admission of a document deemed by the lower court to be protected by the attorney/client privilege. Although the order is not appealable, we have elected to treat the notice of appeal as a petition for certiorari,1 which we deny. The lower court correctly concluded the document is privileged and appellees concede that the question of waiver of the privilege is subject to reconsideration by the lower court at trial if the *142state can offer a proper predicate for admissibility on that ground.
PETITION DENIED.
THOMPSON, J., and RAINWATER, T.B., Associate Judge, concur.

. See State v. Pettis, 520 So.2d 250, 253 (Fla. 1988); Fla.R.App.P. 9.040(c).